273 S.W.3d 575 (2008)
William M. DAVIS, Respondent,
v.
ST. LOUIS PUBLIC SCHOOLS and St. Louis City Board of Education, Appellants,
v.
Treasurer of Missouri as Custodian of the Second Injury Fund, Respondent.
No. ED 91233.
Missouri Court of Appeals, Eastern District, Division One.
December 30, 2008.
*576 Charles W. Bobinette, Saint Louis, MO, for Respondents.
Duane L. Coleman, Saint Louis, MO, for Appellants.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
St. Louis Public Schools ("Employer") appeals two decisions of the Labor and Industrial Relations Commission affirming two separate awards of the Administrative Law Judge ("ALJ") allowing compensation on William Davis's ("Claimant") occupational disease claims. We find that the Commission did not err in affirming the awards.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision is affirmed under Rule 84.16(b).